Name: 84/76/EEC: Commission Decision of 21 December 1983 instituting in the fisheries and aquaculture sector in Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  regions and regional policy;  Europe;  fisheries
 Date Published: 1984-02-15

 Avis juridique important|31984D007684/76/EEC: Commission Decision of 21 December 1983 instituting in the fisheries and aquaculture sector in Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic) Official Journal L 044 , 15/02/1984 P. 0033 - 0037+++++COMMISSION DECISION OF 21 DECEMBER 1983 INSTITUTING IN THE FISHERIES AND AQUACULTURE SECTOR IN ITALY A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 84/76/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS IT IS INTENDED THAT INTEGRATED MEDITERRANEAN PROGRAMMES SHOULD BE INTRODUCED ; WHEREAS PILOT ACTIONS ARE NECESSARY TO TEST THE METHODS FOR IMPLEMENTING THE INTEGRATED MEDITERRANEAN PROGRAMMES IN ORDER THAT SUCH PROGRAMMES MAY BE IMPLEMENTED AS SOON AS POSSIBLE AFTER THEIR ADOPTION ; WHEREAS THE PILOT ACTIONS CONSTITUTE A COHERENT SET OF OPERATIONS THAT ARE COMPATIBLE WITH EACH OTHER AND WITH THE REGIONAL DEVELOPMENT PROGRAMMES ; WHEREAS THEY HAVE INTRINSIC MERITS IN THE CONTEXT OF THE COMMUNITY'S POLICIES ; WHEREAS EACH PILOT ACTION IS ON A SMALLER SCALE THAN THE OPERATIONAL PLAN OF CAMPAIGN FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS THE PILOT ACTION IN QUESTION CONCERNS AN AREA WHICH EXHIBITS DEVELOPMENT PROBLEMS TYPICAL OF THOSE WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE INTENDED TO RESOLVE ; WHEREAS , IN ORDER TO ENSURE ITS EFFECTIVENESS , THE PILOT ACTION IN QUESTION WILL BE CARRIED OUT IN SUCCESSIVE STAGES WITH THE AGREEMENT OF THE NATIONAL AUTHORITIES OF THE MEMBER STATE CONCERNED AND IN CLOSE COOPERATION WITH THE REGIONAL AND LOCAL AUTHORITIES CONCERNED ; WHEREAS , IN GRANTING ASSISTANCE , THE COMMUNITY OUGHT TO TAKE ACCOUNT OF THE EXPERIENCE OBTAINED IN THE EARLIER STAGES , HAS ADOPTED THIS DECISION : ARTICLE 1 A PILOT ACTION IS HEREBY INSTITUTED IN THE FISHERIES AND AQUACULTURE SECTOR IN ITALY IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . THIS PILOT ACTION IS DESCRIBED IN ANNEX 1 . ARTICLE 2 THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH RESPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED . ARTICLE 3 THE PILOT ACTION SHALL BE IMPLEMENTED BY MEANS OF SPECIFIC DECISIONS BY THE COMMISSION ON INDIVIDUAL OPERATIONS FORMING CONSTITUENT PARTS OF THE PILOT ACTION . THE DECISIONS SHALL DESCRIBE THE SUBSTANCE OF THE OPERATIONS , SHALL FIX THE COMMUNITY'S CONTRIBUTION TO THE FINANCING OF EACH OPERATION AND SHALL DEFINE THE PROCEDURES . THE GENERAL CONDITIONS TO BE MET FOR SUCH SPECIFIC DECISIONS TO BE TAKEN ARE SET OUT IN ANNEX 2 . ARTICLE 4 WITHIN THREE MONTHS OF THE COMPLETION OF ALL THE OPERATIONS UNDER THE PILOT ACTION , THE MEMBER STATE CONCERNED SHALL TRANSMIT TO THE COMMISSION A REPORT IN FIVE COPIES ON THE LESSONS TO BE DRAWN FROM THE PILOT ACTION AS A WHOLE FOR THE IMPLEMENTATION OF THE INTEGRATED MEDITERRANEAN PROGRAMMES . ARTICLE 5 THE ASSISTANCE THAT THE COMMISSION DECIDES UPON FOR THE PILOT ACTION SHALL NOT BIND THE COMMUNITY AS REGARDS THE FINAL SELECTION OF THE AREAS IN WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE TO BE CARRIED OUT . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 21 DECEMBER 1983 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE FISHERIES AND AQUACULTURE SECTOR IN ITALY 1 . TITLE PILOT ACTION IN THE ITALIAN FISHERIES AND AQUACULTURE SECTOR IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE AIM OF THE PREPARATORY PILOT ACTION IS TO DEFINE THE SCALE OF THE REQUIREMENTS AND THE ORGANIZATIONAL FRAMEWORK FOR CERTAIN INTEGRATED OPERATIONS DIRECTED AT IMPROVING PRODUCTION CONDITIONS IN FISHERIES AND AQUACULTURE . THE ACTION WILL ESTABLISH ORDERS OF PRIORITY AND IDENTIFY THE MOST SUITABLE MEANS OF ENSURING SATISFACTORY COORDINATION BETWEEN THE AUTHORITIES CONCERNED AT LOCAL , REGIONAL , NATIONAL AND COMMUNITY LEVEL . IT WILL ALSO FACILITATE THE START-UP OF THE PROGRAMMES THEMSELVES . THE ACTION COMPRISES : - ON-THE-SPOT STUDIES IN CERTAIN COMPLEMENTARY SECTORS , COVERING THE FOLLOWING SUBJECTS : PROTECTION OF THE SEA BED , IMPROVEMENT OF SAFETY CONDITIONS FOR THE FLEET , EXPLOITATION OF LAGOONS , IDENTIFYING BARRIERS TO THE EFFICIENT MARKETING OF FISH PRODUCTS , AND TECHNICAL ASSISTANCE TO FISHERMEN AND AQUACULTURALISTS , - PILOT PROJECTS TO TEST THE RESULTS OF THE STUDIES . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA IN VIEW OF THEIR NATURE , THE STUDIES WILL COVER ALL THE ITALIAN TERRITORY CONCERNED BY THE IMPS . THE AREAS WHERE THE PILOT PROJECTS ARE TO BE LOCATED WILL BE SELECTED ON THE BASIS OF THE RESULTS OF THE STUDIES . 4 . OPERATIONS THE FOLLOWING MEASURES WILL BE CARRIED OUT BETWEEN DECEMBER 1983 AND NOVEMBER 1985 : ( A ) PROTECTED MARINE AREAS : - A STUDY TO DETERMINE THE BEST LOCATIONS FOR THE ESTABLISHMENT OF PROTECTED MARINE AREAS , TO DEFINE THE OPTIMUM CRITERIA FOR EXPLOITATION OF THESE AREAS AND TO DETERMINE THE VOLUME OF INVESTMENT REQUIRED AND THE ESTIMATED COST , - A PILOT PROJECT ON THE ADRIATIC COAST ; ( B ) FACILITIES FOR THE SHELTER AND PROTECTION OF THE FLEET : - A STUDY TO DETERMINE THE PROBLEMS CAUSED BY THE LACK OF SHELTER FOR FISHING VESSELS WHICH RESTRICT FISHING IN CERTAIN AREAS , AND TO PLAN THE INVESTMENT REQUIRED IN ACCORDANCE WITH A SCALE OF PRIORITIES ; ( C ) AQUACULTURE : - A STUDY TO DETERMINE THE CRITERIA AND THE PRIORITIES FOR DECISIONS ON THE IMPROVEMENT AND MANAGEMENT OF COASTAL LAGOONS , TO IDENTIFY THE BIOLOGICAL , ENGINEERING AND TECHNICAL PROBLEMS TO BE SOLVED IN THE SHORT TERM , TO DEFINE THE MOST SUITABLE DEVELOPMENT MODELS AND TO ESTABLISH THEIR COSTS ; ( D ) PROCESSING AND MARKETING : - A STUDY TO DETERMINE THE BOTTLENECKS AT THESE STAGES , TO DEFINE AND ASSES THE POSSIBLE DEVELOPMENT ALTERNATIVES AND THE RELATED ECONOMIC AND TECHNICAL PROBLEMS , TO ESTIMATE ALL THE COSTS OF THE INVESTMENT REQUIRED AND TO EXAMINE POSSIBILITIES FOR DEVELOPING THE MARKETING OF NEW PRODUCTS FROM SPECIES TO BE EXPLOITED ( SARDINES , ANCHOVIES , ETC . ) , - A PILOT PROJECT CONCERNING THE PACKAGING AND MARKETING OF NEW PRODUCTS PROCESSED FROM PELAGIC FISH ; ( E ) TECHNICAL ASSISTANCE : - CREATION OF EIGHT POSTS FOR TECHNICAL ASSISTANTS WHO WILL PROVIDE ADVICE FOR FISHERMEN AND AQUACULTURALISTS OVER A TWO-YEAR PERIOD . 5 . TIMETABLE THE STUDIES ARE TO BE COMPLETED IN 1984 , THE PILOT PROJECTS IN 1985 . 6 . AUTHORITIES RESPONSIBLE THE PILOT ACTION WILL BE IMPLEMENTED : - AS REGARDS THE STUDIES , BY STUDY AND SERVICE CONSULTANCIES , POSSIBLY ASSOCIATED WITH THE OBJECT IN QUESTION , - AS REGARDS THE PILOT PROJECTS AND TECHNICAL ASSISTANCE , UNDER THE RESPONSIBILITY OF THE ITALIAN MINISTRY OF MERCHANT MARINE . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULES FINANCING ESTIMATES : SEE FOLLOWING TABLE . PREPARATORY PILOT ACTION FOR THE FISHERIES AND AQUACULTURE SECTOR IN ITALY FINANCING ESTIMATES OPERATIONS * PAYMENTS TO BE MADE BY 31 DECEMBER 1984 * PAYMENTS TO BE MADE BY 31 DECEMBER 1985 * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY LINE 550 ) IN 1 000 ECU * TOTAL COST IN 1 000 ECU ( 1 ) * EXISTING INSTRUMENT ( 2 ) * BUDGETARY LINE 550 * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT ( 2 ) * BUDGETARY LINE 550 * * IN 1 000 ECU * % * IN 1 000 ECU * % * * IN 1 000 ECU * % * IN 1 000 ECU * % A . PROTECTED MARINE AREAS - STUDY * 40 * - * - * 40 * - * - * - * - * - * 40 - PILOT PROJECT * - * - * - * - * - * 500 * 250 * 50 * 125 * 25 * 125 B . HARBOUR SHELTERS - STUDY * 115 * - * - * 115 * - * - * - * - * - * - * 115 - PILOT PROJECT * - * - * - * - * - * - * - * - * - * - * - C . MANAGEMENT OF THE LAGOONS - STUDY * 65 * - * - * 65 * - * - * - * - * - * - * 65 - PILOT PROJECT * - * - * - * - * - * 600 * 240 * 40 * 150 * 25 * 150 D . PROCESSING AND MARKETING - STUDY * 65 * - * - * 65 * - * - * - * - * - * - * 65 - TRIAL MEASURE * 65 * - * - * 65 * - * - * - * - * - * - * 65 - PILOT PROJECT * - * - * - * - * - * 600 * 300 * 50 * 60 * 10 * 60 E . TECHNICAL ASSISTANCE - PILOT MEASURE * 100 * - * - * 65 * - * 100 * - * - * 65 * - * 130 TOTAL * 450 * - * - * 415 * - * 1 800 * 790 * 140 * 400 * - * 815 ( 1 ) FLAT-RATE AMOUNTS : 1 ECU = LIT 1 370,28 . ( 2 ) " EXISTING INSTRUMENT " MEANS THE EAGGF GUIDANCE SECTION . NB : THE FINANCIAL ESTIMATES IN THIS TABLE MAY BE REVISED . ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE ENTIRELY FINANCED OUT OF THE APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES SPECIFIC DECISIONS WITHIN THE MEANING OF ARTICLE 3 MAY BE TAKEN IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 2 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE FINANCED PARTLY OUT OF APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND PARTLY OUT OF APPROPRIATIONS FROM COMMUNITY FUNDS OR UNDER COMMUNITY MEASURES ( IN PARTICULAR THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , THE EUROPEAN SOCIAL FUND , THE EUROPEAN REGIONAL DEVELOPMENT FUND AND THE COMMON MEASURE FOR THE RESTRUCTURING , MODERNIZATION AND DEVELOPMENT OF FISHERIES AND THE DEVELOPMENT OF AQUACULTURE ) , DECISIONS TO USE THE APPROPRIATIONS ENTERED UNDER BUDGETARY LINE 5 5 0 ARE TO BE TAKEN SEPARATELY AFTER APPROVAL OF EACH OPERATION UNDER THE PROCEDURES LAID DOWN FOR THE FUND OR MEASURE CONCERNED , AND IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 3 . THE ITALIAN REPUBLIC IS REQUIRED TO GRANT THE NECESSARY PRIORITY TO EACH OPERATION IN ACCORDANCE WITH THE PAYMENTS SCHEDULES SET OUT IN POINT 7 OF ANNEX 1 WHEN SUBMITTING APPLICATIONS FOR COMMUNITY AID FROM THE FUNDS OR UNDER THE MEASURES REFERRED TO IN POINT 2 OF THIS ANNEX .